Citation Nr: 1230652	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for allergic rhinitis/sinusitis.  

2.  Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1968 to May 1970 and from February 1973 to February 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the veteran's claim of service connection for allergic rhinitis/sinusitis accordingly.  

The issues of service connection for allergic rhinitis/sinusitis on a de novo basis, and service connection for plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Service connection for sinusitis/allergic rhinitis was denied by the RO in a June 1993 rating action on the basis that sinusitis with allergic rhinitis was diagnosed in August 1992, but there was no evidence of treatment for, or diagnosis of, sinusitis with allergic rhinitis in service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2. 
 Since the June 1993 decision denying service connection for sinusitis with allergic rhinitis, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the June 1993 decision of the RO that denied service connection for sinusitis with allergic rhinitis is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as new and material evidence has been found such that the benefit relating to allergic rhinitis/sinusitis is being granted, and the remaining matters are being remanded by the Board, there is no reason to belabor the impact of the VCAA on this aspect of the appeal.  

It is further noted that, the Veteran has submitted pertinent medical evidence directly to the Board without waiver of consideration by the RO.  As this evidence will be utilized by the Board to reopen the claim and grant this aspect of the appeal, it is not necessary to return the matter to the RO for consideration or obtain a waiver from the Veteran's representative.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for Allergic Rhinitis/Sinusitis

Service connection for sinusitis with allergic rhinitis was previously denied by the RO in a June 1993 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the June 1993 decision of the RO that denied service connection for sinusitis with allergic rhinitis included the service treatment records (STRs), showing that the Veteran was treated in service for restrictive lung disease and possible exercise induced asthma (service connection has been established for chronic obstructive pulmonary disease (COPD)), a report of an August 1992 examination from the Veteran's private doctor who rendered an impression of allergic rhinitis, and VA outpatient treatment records dated in November 1992 showing an impression of rhinitis.  

Evidence received subsequent to the June 1993 includes additional VA treatment records showing treatment for diagnosed allergic rhinitis.  In addition, a statement was received in November 2009 from the private doctor who treated the Veteran in August 1992.  He stated that, after full review of the STRs, it was his opinion that the sinusitis/allergic rhinitis was as likely as not related to service in the U.S. Army.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Id.  The statement from the Veteran's private doctor in November 2009 constitutes new and material evidence such that the claim may be reopened.  A medical nexus opinion that relates the sinusitis/allergic rhinitis to service has not previously been before VA adjudicators.  As such, the Board finds that the additional evidence received since the prior final 1993 rating decision is new and material evidence sufficient to reopen service connection for a allergic rhinitis/sinusitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for allergic rhinitis/sinusitis is granted.  


REMAND

As service connection for allergic rhinitis/sinusitis has been reopened, the claim must now be reviewed on a de novo basis.  It is noted that, the doctor who rendered the positive nexus opinion received by VA in November 2009 did not elaborate on the specific etiology of the Veteran's allergic rhinitis/sinusitis.  Therefore, an additional examination must be performed to ascertain the merits of this claim. 

The Veteran is also claiming service connection for plantar fasciitis.  While he was not specifically treated for plantar fasciitis while on active duty, the STRs do show that he was treated for pes planus, with pain in the arch of the feet, during service.  It is noted that service connection is currently in effect for pes planus.  In an August 2009 statement, the Veteran's private podiatrist opined that, after review of the Veteran's medical records, the heel pain that the Veteran experienced is at least as likely as not related to his service in the U. S. Army.  This statement could be interpreted as an opinion that plantar fasciitis, the disability for which service connection is being claimed, is related to the service connected pes planus, or that heel pain is a manifestation of pes planus for which service connection has already been established.  The Board finds that this raises a question that must be resolved prior to final appellate consideration and it, at least, raises the possibility that plantar fasciitis may be related to service or to service-connected pes planus.  As such, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the claims for service connection for allergic rhinitis/sinusitis and plantar fasciitis are REMANDED for the following actions:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his allergic rhinitis/sinusitis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the allergic rhinitis/sinusitis is related to service, including assessments of exercise induced asthma, or caused by, or aggravated by, service-connected COPD.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his plantar fasciitis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that plantar fasciitis is related to service or caused by, or aggravated by service-connected pes planus.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


